Case 0:20-cv-60808-AHS Document 37 Entered on FLSD Docket 09/23/2020 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION

   ABIMAEL ROSADO, on behalf of Himself            )
   and all others similarly situated,              )
                                                   )
                    Plaintiff,                     )
                                                   )
   v.                                              )
                                                        Case No. 0:20-cv-60808
                                                   )
   ATLAS APEX ROOFING, LLC. d/b/a                  )
   ATLAS-APEX ROOFING and                          )
   CONCRECEL USA, LLC,                             )
                                                   )
                    Defendant.


   DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO VARIOUS
                            DEADLINES

           Defendant, ATLAS APEX ROOFING, LLC., (“Atlas Apex” or “Defendant”) respectfully

  moves pursuant to Federal Rule 6(b) for a brief extension of time up of various upcoming deadlines

  in light of the addition of a new Defendant, and states the following in support:

        1. Plaintiff filed the Complaint on April 17, 2020 and served Defendant with the Summons

  and Complaint on April 23, 2020 (Doc 4). Accordingly, Defendant filed its Answer and

  Affirmative Defenses to Plaintiff’s Complaint on May 28, 2020 (Doc 10).

        2. On August 13, 2020, Plaintiff filed a Motion for Leave to File First Amended Complaint

  (Doc 24). The Amended Complaint specifically sought to include a new defendant to the case,

  Concrecel USA, LLC.

        3. On September 3, 2020, the Court granted Plaintiff’s Motion for Leave to File First

  Amended Complaint (Doc 27).



                                                   1
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 0:20-cv-60808-AHS Document 37 Entered on FLSD Docket 09/23/2020 Page 2 of 4




     4. On September 4, 2020, Plaintiff filed their First Amended Complaint against all

  Defendants (Doc 28). Through a calendaring error at the office of the undersigned, Defendant did

  not respond on or before September 18, 2020.

     5. As of September 22, 2020, counsel for all parties have begun initial discussions of this

  matter and are assessing the next steps for this case given the addition of a new party. However,

  Concrecel USA, LLC has not yet been served. Counsel for Atlas Apex and for Plaintiffs discussed

  and agreed that extending case deadlines in the immediate future would facilitate efficient handling

  of the matter by permitting counsel to further confer regarding the addition of the new party.

     6. Accordingly, the undersigned respectfully requests an extension of the below deadlines as

  follows:

             a. Defendant Atlas Apex shall respond to the Amended Complaint on or before

                 October 6, 2020.

             a. Plaintiffs shall file their Motion to Conditionally Certify Collective Action on or

                 before November 2, 2020.

             b. Defendants shall disclose experts, expert witness summaries, and reports as

                 required by Fed. R. Civ. P. 26(a)(2) on or before November 16, 2020.

     7. The above requested extension is being sought to enable the parties to further confer

  regarding case management. Given Concrecel USA, LLC’s recent inclusion in this matter, the

  undersigned will seek to confer with all counsel to this matter to further address case scheduling

  and administration.

     8. This Court may grant the requested enlargement of time for good cause shown or when a

  party fails to act before time has expired because of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B).



                                                   2
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 0:20-cv-60808-AHS Document 37 Entered on FLSD Docket 09/23/2020 Page 3 of 4




      9. Defendant respectfully suggests that this standard has been met. This extension is not being

  sought for the purposes of delay, nor will this brief extension prejudice any party to the litigation.

      WHEREFORE, Defendant ATLAS APEX ROOFING, LLC respectfully requests a brief

  extension of time to answer, move, or otherwise respond to Plaintiff’s Amended Complaint, up to

  and including October 6, 2020, for Plaintiffs to file their Motion to Conditionally Certify the

  Collective Action on or before November 1, 2020 and for Defendants to disclose expert, expert

  witness summaries, and reports as required by Fed. R. Civ. P. 26(A)(2) on or before November

  15, 2020.

                             LOCAL RULE 7.1(a)(3) CERTIFICATE

          Counsel for the Defendant has conferred with counsel for Plaintiff who has no objection

  to the relief requested.

          Dated this 23rd day of September, 2020.

                                                 Respectfully submitted,
                                                 Spire Law, LLC
                                                 2572 W. State Road 426, Suite 2088
                                                 Oviedo, Florida 32765


                                                 By: /s/Jesse I. Unruh
                                                     Jesse I. Unruh, Esq.
                                                     Florida Bar No. 91121
                                                     jesse@spirelawfirm.com
                                                     lauren@spirelawfirm.com


                                                 Attorney for Defendant | Atlas Apex Roofing, LLC.




                                                    3
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60808-AHS Document 37 Entered on FLSD Docket 09/23/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby Certify that on this 23rd day of September, 2020., the foregoing was electronically

  filed with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a

  notice of electronic filing to: John P. Salas, Esq. at jp@jpsalaslaw.com and Michael G. Green II,

  Esq. at michael@jpsalaw.com at 8551 West Sunrise Boulevard Suite 300 Plantation, FL 33322.



                                                /s/ Jesse Unruh
                                                Jesse Unruh




                                                  4
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
